CM/ECF-GA Northern District Court                                   https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?192767875447643-...
                      Case 1:19-cr-00439-MLB-JKL Document 133 Filed 05/10/21 Page 1 of 1




                                                 1:19-cr-00439-MLB-JKL
                                                     USA v. Mgbodile
                                                Honorable Michael L. Brown

                                Minute Sheet for proceedings held In Open Court on 05/10/2021.


              TIME COURT COMMENCED: 8:50 A.M.
              TIME COURT CONCLUDED: 4:45 P.M.                      COURT REPORTER: Jana B. Colter
              TIME IN COURT: 6:30                                  DEPUTY CLERK: Benjamin Thurman
              OFFICE LOCATION: Atlanta

         DEFENDANT(S):              [1]Nnamdi Marcellus Mgbodile Present at proceedings
         ATTORNEY(S)                Kimberly Sharkey representing Nnamdi Marcellus Mgbodile
         PRESENT:                   Alex Sistla representing USA
         PROCEEDING
                                    Jury Trial Continued;
         CATEGORY:
         MINUTE TEXT:               Jury trial - day five. Outside the presence of the jury, discussion had
                                    regarding the jury charges. The government continued its case-in-chief.
                                    Witness Lachance Brown Day's testimony continued from the previous
                                    day and concluded. One juror excused for the reasons stated in the record.
                                    The government called the following additional witness: Sheila Boyer.
                                    Ms. Boyer's testimony will continue the next day of trial.
         HEARING STATUS:            Hearing not concluded. Court adjourned and will reconvene at 5/11/2021
                                    at 8:30 a.m. Jurors excused until the above time under the usual caution of
                                    the Court.
         TRIAL STATUS:              Evidence Entered, Continued
         EXHIBIT STATUS:            Exhibits retained by the Court to be forwarded to the Clerks Office.




1 of 1                                                                                                              5/11/2021, 9:21 AM
